[airco1001.jpg]
DocuSign Envelope ID: F198F066-A7DC-4101-B82B-E95AA381200A 10 511424900
822865484 *0960* CHANGE IN TERMS AGREEMENT Principal Loan Date Maturity Loan No
Call / Coll Account Officer Initials $7,500,000.00 04-03-2019 08-31-2021
511424900 AIRCO 1L00 06618 References in the boxes above are for Lender's use
only and do not limit the applicability of this document to any particular loan
or item. Any item above containing "***" has been omitted due to text length
limitations. Borrower: AIRCO 1 LLC Lender: MINNESOTA BANK & TRUST 1851-3 S
EISENHOWER CT MINNETONKA WICHITA, KS 67209 9800 BREN ROAD EAST SUITE 200
MINNETONKA, MN 55343-6400 (952) 936-7800 Principal Amount: $7,500,000.00 Date of
Agreement: August 11, 2020 DESCRIPTION OF EXISTING INDEBTEDNESS. PROMISSORY NOTE
AS DESCRIBED ABOVE WITH A CURRENT PRINCIPAL BALANCE OF $7,499,722.73.
DESCRIPTION OF CHANGE IN TERMS. LENDER AND BORROWER AGREE TO REDUCE THE CREDIT
LIMIT AND THE AVAILABLE FOR DISBURSEMENT BY $2,500,000.00. THE NEW CREDIT LIMIT
SHALL BE $7,500,000.00. CONTINUING VALIDITY. Except as expressly changed by this
Agreement, the terms of the original obligation or obligations, including all
agreements evidenced or securing the obligation(s), remain unchanged and in full
force and effect. Consent by Lender to this Agreement does not waive Lender's
right to strict performance of the obligation(s) as changed, nor obligate Lender
to make any future change in terms. Nothing in this Agreement will constitute a
satisfaction of the obligation(s). It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement. If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it. This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions. PRIOR TO SIGNING THIS AGREEMENT, BORROWER
READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER AGREES TO THE
TERMS OF THE AGREEMENT. BORROWER: AIRCO 1 LLC By: BRIAN C OCHOCKI, Chief
Financial Officer of AIRCO 1 LLC LENDER: MINNESOTA BANK & TRUST X Authorized
Signer LaserPro, Ver. 20.2.0.043 Copr. Finastra USA Corporation 1997, 2020. All
Rights Reserved. - MN C:\LaserPro\CFI\LPL\D20C.FC TR-146835 PR-1977



--------------------------------------------------------------------------------



 
[airco1002.jpg]
DocuSign Envelope ID: F198F066-A7DC-4101-B82B-E95AA381200A



--------------------------------------------------------------------------------



 